Title: To George Washington from Major General Horatio Gates, 21 June 1779
From: Gates, Horatio
To: Washington, George


        
          Sir
          providence [R.I.] 21st June 1779
        
        Fryday Evening I had the Honour to receive Your Excellency’s Letters of the 11th, & 13th of this Month. When I took the Liberty to Suggest that a Glorious Opportunity presented itself for Attacking New York, I conceived the Detachments The Enemys General had made from thence, during his Winter Quarters, was much Greater than from Your Excellencys better information I was well warranted to believe—my intelligence was the best I could procure; and is, I find, only right in The Numbers sent from New York to Georgia, 3500. You will therefore pardon my Zeal for your Honour, which hurryed me into an Opinion, that you might by One Great St[ro]ke Triumphantly Finish the War.
        The Money which you were so Obliging to request Congress to Order to This Department, arrived on Thursday. I immediately Ordered 10,000 Dollars to be paid to each of the Continental Regiments, for the purpose of Recruiting; but being without the Late Resolves of Congress, or any proper information upon that Head, I can only give such instructions as by a Meeting held with the Commanding Officers of Regiments, has been Judged Sufficient—Your Excellency knows, in The Circumstances of Our Army, there was no delaying this business.
        I note with particular Attention what your Excellency says with regard to Our Allies—The Board of War, The Ordnance—& The Commissaries of Cloathing, to all which I shall pay due Obedience. The Nature of Our War is such, that Officers in High Command have Often no prescribed Rule to Govern their proceedings, if therefore, upon a General review of Their Conduct, They shall be found to have Acted with Honour, & Integrity, I can’t persuade myself to Doubt, That both Congress, and Your Excellency, will applaud their Actions.
        The Good News contain’d in The Extract from Mr Mitchels Letter, Fills me with Joy, and Admiration! I do most Heartily Congratulate Your Excellency upon the Signal Success of General Lincoln, & The Army under His, & General Moultrie’s Command; This Victory, Compleatly relieves the Southern States from the Miseries of The War, may they never again Experience The like Horrid Calamities.
        I have considered deeply The last paragraph of Your Excellency’s Letter, the 11th Inst.; which mentions particularly The post Sr H: Clinton has taken upon both sides of Kings Ferry, and The Advantages you believe he expects to Obtain from that movement of His Army—The Affairs of Britain are desperate; His Affairs, from The Losses to the Southward, are more Desperate; from the Character of

The Man, & The predicament he Stands in, I think he will put all to The Hazzard, and resolve to attempt The Reduction of West-point; to do which, it is Absolutely necessary he should first gain some Signal Advantage over your Army: If, by Skirmishing with your Light Troops and Rifle Men, you could draw Him upon a Field of Battle of your Own Choosing, He may Fall into the pit, He wishes to prepare for You. Be Assured, Sir, He will do all he can to bring you to Action; his Zeal to do that, may, bring Him to the very Spot you wish to Engage upon.
        The inclosed Letter to The Council of Massachusetts Bay, will convince Your Excellency that it is immediately necessary, some Measures should be taken to prevent the State Commissarys of prisoners, from sending, when, where, and as many prisoners to The Enemy, as they think proper. I am much deceived, if every one of those sent last Week from Boston, to New York, are not now working the Enemy’s boats upon the North River, which Strengthens their Files so many Men. I am &c.
        
          H.G.
        
      